Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “further comprising a mineral aggregate” but it is indefinite if the mineral aggregate is part of the overall asphalt product, asphalt component or part of the GTR/elastomeric pellet mixture.  Claims 13-14 are rejected based on their dependency to Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (U.S. 20100056669) in view of Dahim,"Enhancement the Performance of Asphalt Pavement Using Fly Ash Wastes in Saudi Arabia", Tall Oil Pitch Safety Data Sheet, SBS material Data Sheet, and Way, "Asphalt-Rubber Standard Practice Guide".
Bailey teaches pellets for asphalt manufacturing made exemplified from a mixture of asphalt (AC-40), Tall Oil Pitch, Ground Tire Rubber (crumb rubber) and styrene-butadiene-styrene.  Bailey, along with most of the prior art, is generally silent on the density of the materials used but all these materials must have an associated density (or specific gravity; density ratioed to density of water).  
Dahim in Table 1 teaches the density of AC-40 along with another AC asphalt is in the range of 1.01 to 1.06.  Therefore, one of ordinary skill in the art is reasonably suggested the density of the asphalt used by Bailey is in the range of 1.01 to 1.06 g/cm3 according to the ASTM test.   This is also in line with Applicant’s disclosure the density of asphalt is 1.03 g/cm3. (as-filed specification ¶[0005]).
Tall Oil Pitch Safety Data sheet establishes the specific gravity of 0.97 g/cm3 (Specific gravity).
Way teaches the density of crumb tire rubber (ground tire rubber) is 1.10 to 1.20 g/cm3.  (page 7, 1st paragraph). 
SBS material data sheet teaches the specific gravity of styrene-butadiene-styrene (SBS) is typically 0.94 g/cm3 (specific gravity). (page 3 table).
Mineral fines is generic and the disclosure of Bailey teaches a large number of potential mineral fines ¶[0075] such as mica, kaolinite and talc.  These have densities in the range of 2.5 to 3 g/cm3 which suggests to one of ordinary skill in the art that mineral fines generically have densities in the range of 2.5 to 3 (2.75 used for calculations).  However, considering the low amounts of mineral fines used in the pellet of Bailey and the difference with the densities of the other components compared to the general densities of the mineral fines, one of ordinary skill in the art is reasonably suggested the density of the mineral fines does not appreciably affect the density of the overall pellet with respect the density limitations of the independent claims.   This is further supported by the calculations below. (all values in the g/cm3; density of asphalt is taken as the average density of Dahim which happens to coincide with the above density in the as-filed specification) 


Density (avg)

Amt 1
Amt 2
Amt 3
Mineral  Fines
2.75

5
0
0
AC-40

1.03

20
20
0
Tall Oil Pitch
0.97

55
55
0
Ground Tire Rubber
1.15

15
15
15
SBS

0.94

5
5
5
Average density of pellet

1.097
1.009
1.098
Average density of asphalt (1.03)
1.03
1.03
1.03
Difference


7%
2%
7%


Therefore, based on the above one of ordinary skill in the art is reasonably suggested the Pellet 7 of Bailey must have a density in the range of 1.1 to 1 when tested appropriately.
Bailey teaches the pellets are made to be stored. (Figure 1B) Based on this, there are a plurality of pellets.
 	Bailey teaches ¶[0160]-¶[0162] the pellets can be used to make or modify asphalt pavements and goes on to teach asphalt pellets blended into hot mix asphalt to make asphalt paving (¶[0162]) including supplementing the asphalt from the pellets with additional pellets.  Bailey does not exemplify such a process with Pellet 7, Bailey also teaches multiple other methods of using the pellets which do not involve a plurality of pellets in an asphalt to make a composition.   Bailey also does not teach specific asphalts to be used.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Bailey by using the pellets (a plurality) of Pellet 7 to make asphalt paving as taught by Bailey in ¶[0161-0162] to make asphalt paving (heated or not).  One of ordinary skill in the art would have been motivated to use AC40 as the base asphalt and use addition AC40 asphalt as suggested by Bailey in making the asphalt paving because Bailey suggests additional asphalt may be required and the pellet already uses AC40 asphalt.  This logically keeps all the asphalt used the same.
	In ¶[0161] Bailey teaches aggregate is used including sand as the aggregate reading over the mineral aggregate of Claim 12 along with the type of aggregates recited by Claim 13. A variety of aggregate types are also taught by Bailey in ¶[0004] including all the types recited by Claim 13 further rendering it obvious.  In ¶[0170-171] Bailey also teaches pellets mixing with 95-97 % aggregate to make asphalt pavement.  As above, any of the aggregates of ¶[0004] would be obvious to use because of their known use in asphalt pavement making as taught by Bailey.  This renders recited asphalt concrete of Claim 14 obvious.
	As demonstrated in the table above, one of ordinary skill in the art would then have arrived an asphalt composition comprising a plurality of pellets and the AC40 asphalt in which the pellets comprise ground tire rubber (crumb rubber) and an elastomer (SBS) and in which the difference in density between the pellets and the asphalt of the paving is approximately 2% to 7%.  This reads over the composition of Claim 12.

	Claims 31-33, 38, 40-41, 45-47, 51-52, 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (U.S. 20100056669), Dahim,"Enhancement the Performance of Asphalt Pavement Using Fly Ash Wastes in Saudi Arabia", Tall Oil Pitch Safety Data Sheet, SBS material Data Sheet, and Way, "Asphalt-Rubber Standard Practice Guide" in further view of Flosenzier "The Effects of Blending Small Amounts of Homopolystyrene on the Mechanical Properties of a Low Styrene Content Styrene-Butadiene-Styrene Block copolymer" and Kamiya, "Compatibilizer Role of Styrene-Butadiene-Styrene Triblock Copolymer in Asphalt".
Bailey teaches pellets for asphalt manufacturing made exemplified from a mixture of asphalt (AC-40), Tall Oil Pitch, Ground Tire Rubber (crumb rubber) and styrene-butadiene-styrene.  Bailey, along with most of the prior art, is generally silent on the density of the materials used but all these materials must have an associated density (or specific gravity; density ratioed to density of water).  
Dahim in Table 1 teaches the density of AC-40 along with another AC asphalt is in the range of 1.01 to 1.06.  Therefore, one of ordinary skill in the art is reasonably suggested the density of the asphalt used by Bailey is in the range of 1.01 to 1.06 g/cm3 according to the ASTM test.   This is also in line with Applicant’s disclosure the density of asphalt is 1.03 g/cm3. (as-filed specification ¶[0005]).
Tall Oil Pitch Safety Data sheet establishes the specific gravity of 0.97 g/cm3 (Specific gravity).
Way teaches the density of crumb tire rubber (ground tire rubber) is 1.10 to 1.20 g/cm3.  (page 7, 1st paragraph). 
SBS material data sheet teaches the specific gravity of styrene-butadiene-styrene (SBS) is typically 0.94 g/cm3 (specific gravity). (page 3 table).
Mineral fines is generic and the disclosure of Bailey teaches a large number of potential mineral fines ¶[0075] such as mica, kaolinite and talc.  These have densities in the range of 2.5 to 3 g/cm3 which suggests to one of ordinary skill in the art that mineral fines generically have densities in the range of 2.5 to 3 (2.75 used for calculations).  However, considering the low amounts of mineral fines used in the pellet of Bailey and the difference with the densities of the other components compared to the general densities of the mineral fines, one of ordinary skill in the art is reasonably suggested the density of the mineral fines does not appreciably affect the density of the overall pellet with respect the density limitations of the independent claims.   This is further supported by the calculations below. (all values in the g/cm3; density of asphalt is taken as the average density of Dahim which happens to coincide with the above density in the as-filed specification) 


Density (avg)

Amt 1
Amt 2
Amt 3
Mineral  Fines
2.75

5
0
0
AC-40

1.03

20
20
0
Tall Oil Pitch
0.97

55
55
0
Ground Tire Rubber
1.15

15
15
15
SBS

0.94

5
5
5
Average density of pellet

1.097
1.009
1.098
Average density of asphalt (1.03)
1.03
1.03
1.03
Difference


7%
2%
7%


Therefore, based on the above one of ordinary skill in the art is reasonably suggested the Pellet 7 of Bailey must have a density in the range of 1.1 to 1 when tested appropriately.
Bailey teaches the pellets are made to be stored. (Figure 1B) Based on this, there are a plurality of pellets.
 	Bailey teaches ¶[0160]-¶[0162] the pellets can be used to make or modify asphalt pavements and goes on to teach asphalt pellets blended into hot mix asphalt to make asphalt paving (¶[0162]) including supplementing the asphalt from the pellets with additional pellets.  Bailey does not exemplify such a process with Pellet 7, Bailey also teaches multiple other methods of using the pellets which do not involve a plurality of pellets in an asphalt to make a composition.   Bailey also does not teach specific asphalts to be used.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Bailey by using the pellets (a plurality) of Pellet 7 to make asphalt paving as taught by Bailey in ¶[0161-0162] to make asphalt paving (heated or not).  One of ordinary skill in the art would have been motivated to use AC40 as the base asphalt and use addition AC40 asphalt as suggested by Bailey in making the asphalt paving because Bailey suggests additional asphalt may be required and the pellet already uses AC40 asphalt.  This logically keeps all the asphalt used the same.
	
	As demonstrated in the table above, one of ordinary skill in the art would then have arrived an asphalt composition comprising a plurality of pellets and the AC40 asphalt in which the pellets comprise ground tire rubber (crumb rubber) and an elastomer (SBS) and in which the difference in density between the pellets and the asphalt of the paving is approximately 2% to 7%.  This reads over the methods of Claims 31 and 45 as one of ordinary skill in the art is reasonably suggested the asphalt paving must be on a surface.  
	Bailey does not teach or suggest anything about the SBS exemplified.
	Kamiya teaches SBS is used as effective modifiers for asphalt and exemplifies Kraton D1101 as a type of SBS. (page 209 column 1 lines 10-20 and Materials Section).  Flosenzier teaches the molecular weights of SBS for Kraton D1101 and also many other SBS type elastomers which range in molecular weight (sum of the blocks of Table 1) from 40,000 to 120,000 g/mol (Da).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Bailey using Kraton D1101 or the other SBS polymers of Flosenizer as the SBS component because Kamiya teaches SBS is effective asphalt modifier and exemplifies Kraton D1101 as an example of such an appropriate modifier and Flosenzier teaches Kraton D1101 along with other types of SBS polymers in Table 1.  This represents the substitution of known prior art elements, SBS polymers, for the predictable result of SBS polymers used in the pellets of Bailey that are ultimately used in asphalt manufacture.
	The butadiene of SBS reads over Formula (I) of Claim 31, as for example, the molecular weight of the butadiene block is 84000 which would lead to an n (number of repeat units) in the range recited.  R3= CH2, R1=R4=H and the butadiene blocks are attached to adjacent styrene repeat units.  The molecular weights above overlap the recited ranges of Claims 7-8 and 26-27.
Regarding Claims 32 and 33, the SBS is considered a polybutadiene rubber modified with styrene which reads over the polybutadiene of Claims 32 and 33 as all the isomers of butadiene are recited.
Claim 38 is rendered obvious as it logically follows to mixing will at least provide a homogenous (uniform) distribution of pellets for long mixing times.
Regarding Claim 40 as discussed above, Way teaches the crumb rubber (ground tire rubber) has a density of ~1.009 to 1.098 g/cm3 which overlaps the recited range of Claim 40. 
Regarding Claim 41, Bailey teaches the pellets can be made without fines in ¶[0110] which would have lead one of ordinary skill in the art to pellets with densities that are roughly on the order of 2% difference with asphalt as suggested in the table above.  This reads over the density difference range of Claim 41.

Claims 46-47 and 54-55 are read over for the same reasons as Claims 32-33, 40 and 41 above but applied to the method of Claim 45 (applying to pavement surfaces). Claim 51 is rendered obvious as it logically follows to mixing will at least provide a homogenous (uniform) distribution of pellets for long mixing times.  Conversely, Claim 52 is rendered obvious as it logically follows the mixing plus density difference produces inhomogeneity on short mixing times.  Therefore, the mixing produces both non-uniform and uniform dispersions of the pellets throughout its step rendering both non-uniform and uniform dispersion obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33, 36-38, 40, 41, 43, 45-47, 51-52, 54, 55, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20, 1-3, 6-7, 10-12 of U.S. Patent No. 11,242,459. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of 11,242,459 for the reasons put forth below.
Claim 19 of 11,242,459 teaches the method steps of instant claim 31 but for the specific elastomeric polymer formulas recited by instant claim 31.
Claim 19 of 11,242,459 is generic to the specific type of asphalt product and elastomeric product but Claim 1 and 2 of 11,242,459 recite specific asphalt and elastomeric polymers to be used in making an asphalt component that is otherwise the same as that in the method of Claim 19 of 11,242,459.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Claim 19 of 11,242,459 in order to arrive at the asphalt product of Claim 1 and 2 of 11,242,459 because 11,242,459 recite such an asphalt product as useful and would be a specific output of the method of Claim 19 of 11,242,459.  This would necessarily involve using the elastomeric polymer of Claim 2 of 11,242,459 rendering the current Claim 31 as obvious.  Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the variants of the claims which depend from Claim 1 of 11,242,459 in the method of Claim 19 of 11,242,459 because these are recited as specific variants of the specific asphalt product of Claim 1-2 of 11,242,459.  Claims 32, 36, 37, 40, 41, and 43 are read over in an apparent manner because of the recitation of Claims 1, 2, 3, 6, 7, 10-12 as applied to the method of Claim 19 of 11,242,459 as discussed above.  Claim 33 rendered obvious as it recites all the isomers of polyisoprene.  Claim 38 is rendered obvious as it logically follows to mixing will at least provide a homogenous (uniform) distribution of pellets for long mixing times.
Similarly, Claim 20 of 11,242,459 teaches the method steps of instant claim 45 but for the specific elastomeric polymer formulas recited by instant claim 45.
Claim 20 of 11,242,459 is generic to the specific type of asphalt product and elastomeric product but Claim 1 and 2 of 11,242,459 recite specific asphalt and elastomeric polymers to be used in making an asphalt component that is otherwise the same as that in the method of Claim 20 of 11,242,459.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Claim 20 of 11,242,459 in order to arrive at the asphalt product of Claim 1 and 2 of 11,242,459 because 11,242,459 recite such an asphalt product as useful and would be a specific output of the method of Claim 20 of 11,242,459.  This would necessarily involve using the elastomeric polymer of Claim 2 of 11,242,459 rendering the current Claim 45 as obvious.  Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the variants of the claims which depend from Claim 1 of 11,242,459 in the method of Claim 20 of 11,242,459 because these are recited as specific variants of the specific asphalt product of Claim 1-2 of 11,242,459.  Claims 46, 47,  54, 55, and 57 are read over in an apparent manner because of the recitation of Claims 1, 2, 3, and 10-12 as applied to the method of Claim 20 of 11,242,459 as discussed above.  Claim 47 rendered obvious as it recites all the isomers of polyisoprene.  Claim 51 is rendered obvious as it logically follows to mixing will at least provide a homogenous (uniform) distribution of pellets for long mixing times.  Conversely, Claim 52 is rendered obvious as it logically follows the mixing plus density difference produces inhomogeneity on short mixing times.  Therefore, the mixing produces both non-uniform and uniform dispersions of the pellets throughout its step rendering both non-uniform and uniform dispersion obvious.

Allowable Subject Matter
Claims 39, 50, 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 36, 37, 43, 50, 53 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon resolution of the non-statutory double patenting rejections against these claims.

With respect to Claims 36, 43, and 57, Bailey (U.S. 20100056669) is the closest prior art.  Bailey teaches the amount of GTR in the final asphalt is at least 10 wt%. ¶[0166] The amount of GTR in the pellet of pellet 7 is 15 wt% of the pellet.  In order to have 10 wt% of GTR in the final asphalt, one of ordinary skill in the art must use 200 parts of pellets to 100 parts of asphalt such that the amount of GTR is 30 parts per 300 parts of total composition or 200/300 or 66 wt% or more of the composition.  The amounts GTR in the pellet, the amount of asphalt used and the amount of GTR in the final product are variable but it appears that generally the pellets would be most of the resulting composition in order to arrive at the GTR levels required by Bailey in the final asphalt mixture (i.e. more than 50 wt%).  While it may be possible to adjust the various levers and arrive at some small overlap with the broadest claimed range, one of ordinary skill in the art would only be able to arrive at the claimed range using hindsight in adjusting these levers.
With respect to claim 37, Bailey is silent on the softening point of the asphalt mixture and there is no teaching or suggestion in Bailey which would have leads someone to the softening temperatures recited with the pellet of Bailey without the benefit of hindsight.
With respect to Claim 50, Bailey teaches mixing temperatures in excess of the recited range of Claim 50 and appears drawn to hot mix / warm mix asphalt formulation.  (¶[0162] and ¶[0164]).  Bailey is also silent on the mixing temperature of the asphalt and rubber to make the pellets themselves.  Based on Bailey being drawn to hot mix / warm mix asphalt formulations, one of ordinary skill in the art would be lead away from using mixing temperatures which are lower than those in ¶[0162] and ¶[0164] for mixing work in practicing Bailey.   Therefore, one of ordinary skill in the art would only be lead to the temperature of Claim 50 through the benefit of hindsight.
With respect to Claims 39 and 53, Bailey is completely silent on cryo-grinding the plurality of already made pellets.  The closest Bailey comes to a post-pelletization treatment is in ¶[0137] but does not even remotely suggest cryo-grinding to achieve any of the listed conditioning results.  Therefore, one of ordinary skill in the art would only arrive at the cryo-grinding of Claims 39 and 53 using Bailey through the benefit of hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/            Primary Examiner, Art Unit 1759